DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on November 30, 2021 has been fully considered.  The rejection is made final.  Claims 1-18 and 20-21 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Examiner invites Applicant’s representative to contact Examiner, if there is any question or concern about this office action prior to sending a response to this office action.  Examiner is also open to discuss any other issues which will further the prosecution of this Application.

Continuation Statement
This patent application is a continuation of U.S. Application No. 14/990,224, filed on January 7, 2016, now U.S. Patent #10,554,744.  U.S. Application No. 14/990,224 is a continuation of U.S. Application No. 13/875,839, filed on May 2, 2013, now U.S. Patent #10,547,676.  

                                                              Response to Amendment
The rejection of claims 1 and 10 under 35 USC § 112 in the previous office action has been withdrawn because of the amendment to the claims.
Objection to the claim 19 imposed in the previous office action is withdrawn because of the cancelation of the claim by the Applicant.	
	
Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. 

In response to Applicant’s arguments on pages 8-9 about Double Patenting Rejection,  Examiner argues that the additional features in the amended independent and dependent claims of the instant application have already been disclosed or covered by the claims of the patents.  Although the claims at issue are not identical, they are not patentably distinct from each other. Examiner requests Applicant to explain more in details which new features of the independent or dependent claims are not covered or disclosed by the patents and how those new features would make the instant application claims are different from the patents.  Examiner likes to remind the Applicant that it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson (CCPA), 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  

Applicant’s arguments with respect to independent claim(s) 1 and 10 have been considered but are moot because of Mathur (US Patent Publication No. 2014/0244386 A1).
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,554,744 and claims 1-11 of U.S. Patent No. 10,547,676.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to similar invention with similar limitations, such as replication of content to one or more servers; see claim language of both for detail. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to modify or to omit the additional elements of claims 1-10 of U.S. Patent No. 10,554,744 and claims 1-11 of U.S. Patent No. 10,547,676 to arrive at the claims 1-18 and 20-21 of the instant application 16/694,415 because the person would have realize that the remaining element would perform the same functions as before.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson (CCPA), 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  Please also see MPEP § 804.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-7, 10, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dazzi et al. (US Patent Publication No. 2011/0191439 A1, ‘Dazzi’, hereafter, provided by the Applicant’s IDS) in view of Mathur (US Patent Publication No. 2014/0244386 A1) and further in view of Shaw et al. (US Patent Publication No. 2002/0083148 A1, ‘Shaw’, hereafter, provided by the Applicant’s IDS).

Regarding claim 1. Dazzi teaches a computer-implemented method comprising:
obtaining, by a computing device, content originating from a user of a computer network and published on the computer network (Dazzi [0037-0038] and Fig. 6 discloses a method for ingesting a video onto a content distribution system. … The obtained video file is associated with the content owner through a user ingestion profile file for the content owner); 
determining, by the computing device, one or more servers nearest to each of the one or more of the subset of third party users (the one or more replication rules may cause the video file to be replicated to edge streaming servers that are geographically situated closest to a region for which the popularity of the video is higher than a defined threshold, or a region containing likely or targeted viewers, Dazzi [0043]); and 
selectively replicating, by the computing device, the content for storage on respective ones of the one or more servers nearest the locations of the one or more of the subset of third party users meeting the threshold value for the predetermined type of information accessed (Dazzi [0041] and [0043] discloses that the video file will then be selectively replicated on different machines of the content distribution system according to a configured set of replication rules. … Thus, the one or more replication rules may cause the video file to be replicated to edge streaming servers that are geographically situated closest to a region for which the popularity of the video is higher than a defined threshold, or a region containing likely or targeted viewers (i.e., selectively replicating, by the computing device, the content for storage on respective ones of the one or more servers nearest locations of the one or more of the third party users meeting the threshold value).  Dazzi [0027] discloses that media content may also include data specific to the associated media content. This data may include, but is in no way limited to, anticipated popularity of the media content, statistical data regarding a past popularity of the media content (i.e., predetermined type of information accessed by the third parties)).  
Dazzi does not teach
determining, by the computing device, locations of a subset of third party users of the computer network who are likely to retrieve the content based on historical access patterns of the third party users, wherein the subset of the third party users are associated with the user on the computer network from whom the content is obtained;
However, Mathur teaches
determining, by the computing device, locations of a subset of third party users of the computer network who are likely to retrieve the content based on historical access patterns of the third party users, wherein the subset of the third party users are associated with the user on the computer network from whom the content is obtained (the browsing history analyzer identifies one or more browsing histories of additional social networking system users based on the anonymous browsing history associated with the user ID information in the request. …, browsing history analyzer 350 compares the anonymous browsing history associated with the received user ID information with one or more browsing histories of other users of the social networking system 105 to determine common features and/or attributes (e.g., commonalities) between the anonymous browsing history associated with the received user ID information and the other browsing histories (i.e., third party users having the access to the content of the user));
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention was made having the teachings of Dazzi and Mathur before him/her, to modify Dazzi with the teaching of Mathur’s targeting advertisements to logged out users of an online system.  One would have been motivated to do so for the benefit of selecting and serving advertisements targeted to users of an online system while those users are not part of an online session with the online system (Mathur, Abstract and [0001]).
Dazzi and Mathur do not teach
determining, by the computing device, network usage patterns of the subset of third party users; 
determining, by the computing device, that one or more of the subset of third party users meets a threshold value for a predetermined type of information accessed based on the network usage patterns; 
However, Shaw as teaches
determining, by the computing device, network usage patterns of the subset of third party users (Shaw [0018] and Fig. 2 discloses that downstream from the ISPs and the caches are the user bases 58, 66, 74, 84. Each user base (i.e., subset of users) includes one or more users capable of receiving content from the caches associated with the respective ISPs.  A determination is made as to whether the number of users from the same user base preferring a particular content exceeds a threshold value. The value of the threshold may be predetermined or may be dynamically determined. If the number of such users exceeds the threshold value, then in step 96, the preferred content is stored in a cache close to the particular ISP, for example, the cache associated with the ISP with which the particular user base is associated, Shaw [0021] and Figs. 2-3); 
determining, by the computing device, that one or more of the subset of third party users meets a threshold value for a predetermined type of information accessed based on the network usage patterns (Shaw [0021-0022] and Figs. 2-3 discloses that the content provider receives information from one or more ISPs regarding that particular ISPs user base. Such information includes, for example, the profile of each user in the particular user base, including each user's preferences as to content (i.e., information includes network usage patterns of the one or more third parties). A determination is made as to whether the number of users from the same user base preferring a particular content exceeds a threshold value (i.e., a portion of the third party is above a certain value). The value of the threshold may be predetermined or may be dynamically determined. If the number of such users exceeds the threshold value, the preferred content is stored in a cache close to the particular ISP, for example, the cache associated with the ISP with which the particular user base is associated); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention was made having the teachings of Dazzi, Mathur and Shaw before him/her, to further modify Dazzi with the teaching of Shaw’s system and method for sender initiated caching of personalized content.  One would have been motivated to do so for the benefit of storing content which is personalized to the user close to such a user, the latency associated with providing content to the user from a remote location can be avoided or substantially reduced (Shaw [0002-0006]). 
Regarding claim 5. Dazzi and Shaw do not teach, further comprising obtaining, by the computing device, a profile of the user and profiles of the third party users associated with the user, and the network usage patterns comprise patterns of traffic.  
However, Mathur teaches further comprising obtaining, by the computing device, a profile of the user and profiles of the third party users associated with the user, and the network usage patterns comprise patterns of traffic (Mathur [0006-0007] and [0014-0015]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention was made having the teachings of Dazzi, Shaw and Mathur before him/her, to further modify Dazzi with the teaching of Mathur’s targeting advertisements to logged out users of an online system.  One would have been motivated to do so for the benefit of selecting and serving advertisements targeted to users of an online system while those users are not part of an online session with the online system (Mathur, Abstract and [0001]).
Regarding claim 6. Dazzi and Shaw do not teach, wherein each of the profiles of the third party users comprise a type of data to view and a size of data to download. 
However, Mathur teaches wherein each of the profiles of the third party users comprise a type of data to view and a size of data to download (a specified size of the advertisement, Mathur [0051]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention was made having the teachings of Dazzi, Shaw and Mathur before him/her, to further modify Dazzi with the teaching of Mathur’s targeting advertisements to logged out users of an online system.  One would have been motivated to do so for the benefit of selecting and serving advertisements targeted to users of an online system while those users are not part of an online session with the online system (Mathur, Abstract and [0001]).
Regarding claim 7. Dazzi as modified teaches, wherein the content on the respective ones of the one or more servers, after the selective replicating, is accessible to the third party users through web-based email (dispersed at different geographic locations, Dazzi [0033], [0035]).  
Regarding claim 10. Dazzi teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device (Dazzi [0034-0036] and Figs. 4-5 and claim 19) to cause the computing device to:
obtain content originating from a user of a computer network and published on the computer network (Dazzi [0037-0038] and Fig. 6 discloses a method for ingesting a video onto a content distribution system. … The obtained video file is associated with the content owner through a user ingestion profile file for the content owner); 
determine one or more servers nearest to each of the one or more of the subset of third party users (the one or more replication rules may cause the video file to be replicated to edge streaming servers that are geographically situated closest to a region for which the popularity of the video is higher than a defined threshold, or a region containing likely or targeted viewers, Dazzi [0043]); and 
selectively replicate the content for storage on respective ones of the one or more servers nearest the locations of the one or more of the subset of third party users determined to meet the threshold value for the predetermined type of information accessed (Dazzi [0041] and [0043] discloses that the video file will then be selectively replicated on different machines of the content distribution system according to a configured set of replication rules. … Thus, the one or more replication rules may cause the video file to be replicated to edge streaming servers that are geographically situated closest to a region for which the popularity of the video is higher than a defined threshold, or a region containing likely or targeted viewers (i.e., selectively replicating, the video files to a plurality of geographically dispersed servers within the networked environment over a network connection nearest the respective ones of the one or more servers meets or exceeds the predetermined threshold value).  Dazzi [0027] discloses that media content may also include data specific to the associated media content. This data may include, but is in no way limited to, anticipated popularity of the media content, statistical data regarding a past popularity of the media content (i.e., predetermined type of information accessed by the third parties)).
Dazzi does not teach
determine locations of a subset of third party users of the computer network who are likely to retrieve the content based on historical access patterns of the third party users, wherein the subset of the third party users are associated with the user on the computer network from whom the content is obtained;
wherein the threshold value is a percentage of the subset of third party users being above a predetermined percentage of all third party users associated with the user on the computer network.
However, Mathur teaches
determine locations of a subset of third party users of the computer network who are likely to retrieve the content based on historical access patterns of the third party users, wherein the subset of the third party users are associated with the user on the computer network from whom the content is obtained (the browsing history analyzer identifies one or more browsing histories of additional social networking system users based on the anonymous browsing history associated with the user ID information in the request. …, browsing history analyzer 350 compares the anonymous browsing history associated with the received user ID information with one or more browsing histories of other users of the social networking system 105 to determine common features and/or attributes (e.g., commonalities) between the anonymous browsing history associated with the received user ID information and the other browsing histories (i.e., third party users having the access to the content of the user), Mathur [0042], [0046]);
wherein the threshold value is a percentage of the subset of third party users being above a predetermined percentage of all third party users associated with the user on the computer network (The social networking system analyzes the user profiles to identify characteristics common to at least a threshold number of user profiles or to at least a threshold percentage of user profiles, Mathur [0057] and [0048]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention was made having the teachings of Dazzi and Mathur before him/her, to modify Dazzi with the teaching of Mathur’s targeting advertisements to logged out users of an online system.  One would have been motivated to do so for the benefit of selecting and serving advertisements targeted to users of an online system while those users are not part of an online session with the online system (Mathur, Abstract and [0001]).
Dazzi and Mathur do not teach
determine network usage patterns of the subset of third party users; 
determine whether one or more of the subset of third party users meets a threshold value for a predetermined type of information accessed based on the network usage patterns;
However, Shaw as teaches
determine network usage patterns of the subset of third party users (Shaw [0018] and Fig. 2 discloses that downstream from the ISPs and the caches are the user bases 58, 66, 74, 84. Each user base (i.e., subset of users) includes one or more users capable of receiving content from the caches associated with the respective ISPs.  A determination is made as to whether the number of users from the same user base preferring a particular content exceeds a threshold value. The value of the threshold may be predetermined or may be dynamically determined. If the number of such users exceeds the threshold value, then in step 96, the preferred content is stored in a cache close to the particular ISP, for example, the cache associated with the ISP with which the particular user base is associated, Shaw [0021] and Figs. 2-3); 
determine whether one or more of the subset of third party users meets a threshold value for a predetermined type of information accessed based on the network usage patterns (Shaw [0021-0022] and Figs. 2-3 discloses that the content provider receives information from one or more ISPs regarding that particular ISPs user base. Such information includes, for example, the profile of each user in the particular user base, including each user's preferences as to content (i.e., information includes network usage patterns of the one or more third parties). A determination is made as to whether the number of users from the same user base preferring a particular content exceeds a threshold value (i.e., a portion of the third party is above a certain value). The value of the threshold may be predetermined or may be dynamically determined. If the number of such users exceeds the threshold value, the preferred content is stored in a cache close to the particular ISP, for example, the cache associated with the ISP with which the particular user base is associated);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention was made having the teachings of Dazzi, Mathur and Shaw before him/her, to further modify Dazzi with the teaching of Shaw’s system and method for sender initiated caching of personalized content.  One would have been motivated to do so for the benefit of storing content which is personalized to the user close to such a user, the latency associated with providing content to the user from a remote location can be avoided or substantially reduced (Shaw [0002-0006]).
Regarding claim 13. Dazzi as modified teaches, analyzing information of the third party users including types of content previously viewed or requested by the third party users, wherein the network usage patterns of END920120221US0328 of 34the third party users include the types of content previously viewed or request by the third party users (Dazzi [0041] and [0043] discloses that the video file will then be selectively replicated on different machines of the content distribution system according to a configured set of replication rules. … Thus, the one or more replication rules may cause the video file to be replicated to edge streaming servers that are geographically situated closest to a region for which the popularity of the video is higher than a defined threshold, or a region containing likely or targeted viewers.  Dazzi [0027] discloses that media content may also include data specific to the associated media content. This data may include, but is in no way limited to, anticipated popularity of the media content, statistical data regarding a past popularity of the media content (i.e., types of content/information previously accessed or viewed or requested by the third parties)).
Regarding claims 16-18, the method steps of claims 5-7 substantially encompass the product recited in claims 16-18.  Therefore, claims 16-18 are rejected for at least the same reason as claims 5-7 above.

Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dazzi et al. (US Patent Publication No. 2011/0191439 A1, ‘Dazzi’, hereafter, provided by the Applicant’s IDS) in view of Mathur (US Patent Publication No. 2014/0244386 A1) in view of Shaw et al. (US Patent Publication No. 2002/0083148 A1, ‘Shaw’, hereafter, provided by the Applicant’s IDS) and further in view of Diab (US Patent Publication No. 2013/0091207 A1).

Regarding claim 2. Dazzi as modified teaches, further comprising analyzing, by the computing device, information of the third party users including types of content previously viewed or requested by the third party users, wherein the network usage patterns of END920120221US0328 of 34the third party users include the types of content previously viewed or request by the third party users (Dazzi [0041] and [0043] discloses that the video file will then be selectively replicated on different machines of the content distribution system according to a configured set of replication rules. … Thus, the one or more replication rules may cause the video file to be replicated to edge streaming servers that are geographically situated closest to a region for which the popularity of the video is higher than a defined threshold, or a region containing likely or targeted viewers.  Dazzi [0027] discloses that media content may also include data specific to the associated media content. This data may include, but is in no way limited to, anticipated popularity of the media content, statistical data regarding a past popularity of the media content (i.e., types of content/information previously accessed or viewed or requested by the third parties)).
	Dazzi, Mathur and Shaw do not teach the one or more servers are in a cloud environment based on accessing information in a social networking environment
However, Diab teaches that the one or more servers are in a cloud environment based on accessing information in a social networking environment (Content items may be distributed to different locations, such as social devices in a social network, a cloud computing system.  Posting of media content to a social network (e.g., Facebook) may result in changes to storage of such content over time based on user setup, interest (access rates), content sizing, pricing, node availability, etc. Such content, if popular, may be copied many times over at various cloud computing centers around the world.  in response to determining that the level of demand for an instance of the content item 603 is high, social device 604 may distribute an instance of the content item to be stored or hosted on a cloud computing network 612, on a device 614 in such a network, Diab, Abstract, [0051], [0059]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention was made having the teachings of Dazzi, Mathur, Shaw and Diab before him/her, to further modify Dazzi with the teaching of Diab’s advanced content hosting.  One would have been motivated to do so for the benefit of providing a content hosting environment enables content that is to be uploaded to a social network to be distributed and transcoded in an automated and adaptive manner to facilitate or improve content hosting (Diab, Abstract).
Regarding claim 3. Dazzi as modified teaches, further comprising: 
determining, by the computing device, one or more preferences of the third party users based on the analyzing the information, and the one or more preferences comprise a profile of the third party users (saved preferences for the users, Dazzi [0038] and also please see [0041] and [0043]); and 
determining, by the computing device, that the third party users have a preference indicative of wanting to view the content (geographical regions closer to the user, Dazzi [0027]).
Regarding claim 14, the method steps of claim 3 substantially encompass the product recited in claim 14.  Therefore, claims 14 is rejected for at least the same reason as claim 3 above.

Claims 4, 9, 15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dazzi et al. (US Patent Publication No. 2011/0191439 A1, ‘Dazzi’, hereafter, provided by the Applicant’s IDS) in view of Mathur (US Patent Publication No. 2014/0244386 A1) in view of Shaw et al. (US Patent Publication No. 2002/0083148 A1, ‘Shaw’, hereafter, provided by the Applicant’s IDS) and further in view of Kohen et al. (US Patent No. 8,997,240 B1, ‘Kohen’, provided by the Applicant’s IDS).

Regarding claim 4. Dazzi as modified teaches, further comprising determining, by the computing device that the usage patterns are indicative of the third party users wanting to view similar content to the content (Dazzi [0041] and [0043].  Please also see [0027] and [0033]).
Dazzi, Mathur and Shaw do not teach that the third party users comprise friends and followers of the user on the computer network.
However, Kohen teaches that the third party users comprise friends and followers of the user on the computer network (the content analyzed by the social network activity information analysis engine is the account owner's friends or other social connections, Kohen, Col 11, lines 17-37).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention was made having the teachings of Dazzi, Mathur, Shaw and Kohen before him/her, to further modify Dazzi with the teaching of Kohen’s generating user authentication challenges based at least in part on an account owner's social network activity information.  One would have been motivated to do so for the benefit of avoiding fraudulent authentication of a user information in a social network environment (Kohen, Abstract and Col 1, lines 46-60).
Regarding claim 9. Dazzi, Mathur and Shaw do not teach, wherein the determining the subset of third party users of the computer network who are associated with the user on the computer network comprises determining friends and followers of the user on the computer network, wherein the computer network comprises a social network.  
However, Kohen teaches wherein the determining the subset of third party users of the computer network who are associated with the user on the computer network comprises determining friends and followers of the user on the computer network, wherein the computer network comprises a social network (the content analyzed by the social network activity information analysis engine is the account owner's friends or other social connections, Kohen, Col 11, lines 17-37).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention was made having the teachings of Dazzi, Mathur, Shaw and Kohen before him/her, to further modify Dazzi with the teaching of Kohen’s generating user authentication challenges based at least in part on an account owner's social network activity information.  One would have been motivated to do so for the benefit of avoiding fraudulent authentication of a user information in a social network environment (Kohen, Abstract and Col 1, lines 46-60).
Regarding claims 15 and 20, the method steps of claims 4 and 9 substantially encompass the product recited in claims 15 and 20.  Therefore, claims 15 and 20 are rejected for at least the same reason as claims 4 and 9 above.
Regarding claim 21, Dazzi, Mathur and Shaw do not teach, further comprising displaying a visualization of a plurality of clusters which comprise the user and the third party users including a plurality of friends and followers of the user of the computer network.
However, Kohen teaches further comprising displaying a visualization of a plurality of clusters which comprise the user and the third party users including a plurality of friends and followers of the user of the computer network (the content analyzed by the social network activity information analysis engine is the account owner's friends or other social connections, Kohen, Col 11, lines 17-37).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention was made having the teachings of Dazzi, Mathur, Shaw and Kohen before him/her, to further modify Dazzi with the teaching of Kohen’s generating user authentication challenges based at least in part on an account owner's social network activity information.  One would have been motivated to do so for the benefit of avoiding fraudulent authentication of a user information in a social network environment (Kohen, Abstract and Col 1, lines 46-60).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dazzi et al. (US Patent Publication No. 2011/0191439 A1, ‘Dazzi’, hereafter, provided by the Applicant’s IDS) in view of Mathur (US Patent Publication No. 2014/0244386 A1) in view of Shaw et al. (US Patent Publication No. 2002/0083148 A1, ‘Shaw’, hereafter, provided by the Applicant’s IDS) and further in view of Leighton et al. (US Patent No. 6,108,703, ‘Leighton’, hereafter, provided by the Applicant’s IDS).

Regarding claim 8. Dazzi, Mathur and Shaw do not teach, wherein the replicating of the content to the respective ones of the one or more servers within the computer network is further based on quality of the respective ones of the one or more servers and load balancing issues among the respective ones of the one or more servers.  
However, Leighton teaches wherein the replicating of the content to the respective ones of the one or more servers within the computer network is further based on quality of the respective ones of the one or more servers and load balancing issues among the respective ones of the one or more servers (load balancing, Leighton, Col 11, lines 7-65 and Leighton, Col 3, lines 42-50 for Geographically dispersed servers).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention was made having the teachings of Dazzi, Mathur, Shaw and Leighton before him/her, to further modify Dazzi with the teaching of Leighton’s global hosting system.  One would have been motivated to do so for the benefit of providing a decentralized hosting solution that enables users to obtain Internet content on a more efficient basis (i.e., without burdening network resources unnecessarily) and that likewise enables the Content Provider to maintain control over its content (Leighton, Col 2, lines 17-22).
Regarding claim 12, the method steps of claim 8 substantially encompass the product recited in claim 12.  Therefore, claim 12 is rejected for at least the same reason as claim 8 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dazzi et al. (US Patent Publication No. 2011/0191439 A1, ‘Dazzi’, hereafter, provided by the Applicant’s IDS) in view of Mathur (US Patent Publication No. 2014/0244386 A1) in view of Shaw et al. (US Patent Publication No. 2002/0083148 A1, ‘Shaw’, hereafter, provided by the Applicant’s IDS) in view of Walker et al. (US Patent Publication No. 2010/0082576 A1, ‘Walker’, hereafter, provided by the Applicant’s IDS) and further in view of Diab (US Patent Publication No. 2013/0091207 A1).

Regarding claim 11. Dazzi, Mathur and Shaw do not teach wherein the computing system is operable to refrain from replicating the content in response to a percentage of the one or more of the subset of third party users being below the threshold value.
However, Walker teaches wherein the computing system is operable to refrain from replicating the content in response to a percentage of the one or more of the subset of third party users being below the threshold value (wherein the predetermined threshold is a percentage of the one or more third parties being above a certain percentage of all third parties associated with the user within a social network, Walker [0097]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention was made having the teachings of Dazzi, Mathur, Shaw and Walker before him/her, to further modify Dazzi with the teaching of Walker’s system and method for sender initiated caching of personalized content.  One would have been motivated to do so for the benefit of providing the number of users relationship with the content to be replicated or copied (Walker, Abstract and [0097]).
Dazzi, Mathur, Shaw and Walker do not teach that the one or more servers are in a cloud environment based on accessing information in a social networking environment
However, Diab teaches that the one or more servers are in a cloud environment based on accessing information in a social networking environment (Content items may be distributed to different locations, such as social devices in a social network, a cloud computing system.  Posting of media content to a social network (e.g., Facebook) may result in changes to storage of such content over time based on user setup, interest (access rates), content sizing, pricing, node availability, etc. Such content, if popular, may be copied many times over at various cloud computing centers around the world.  in response to determining that the level of demand for an instance of the content item 603 is high, social device 604 may distribute an instance of the content item to be stored or hosted on a cloud computing network 612, on a device 614 in such a network, Diab, Abstract, [0051], [0059]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing data of the claimed invention was made having the teachings of Dazzi, Mathur, Shaw, Walker and Diab before him/her, to further modify Dazzi with the teaching of Diab’s advanced content hosting.  One would have been motivated to do so for the benefit of providing a content hosting environment enables content that is to be uploaded to a social network to be distributed and transcoded in an automated and adaptive manner to facilitate or improve content hosting (Diab, Abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 7:30AM to 4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168